THEAITORNEY                  GENERAL
                           OFTEXAS
 GROVRR SRLIJXRS          Auwrme’   11.TEXAS
A--     ammmuA&




HonorableC. H. Cevness
State Auditor
Austin, Terns

Deer Mr..Cevnessr                   opinion No. O-5010
                                    Rer Dispositionof funds in dormant
                                    bank eooounts belongingto iwates
                                    of State penitentiaries.

            Your requestfor en opinionupon the above subjectmatter is es
follows*

"This is to respectfullyrequestyour opiniones to what is to be do& in the
followingsituationwhich has come to our attentionduring the ooursc of our'
ourrentaudit ofthe eoeountsend recordsof the Texas Prison System:

            'Therehisa cesh balanceof #3,265&4 in e Huntsville
            Hank in en accountentitled 'RschsetFund* which rep
            resentsmoney that belongsto, or has ,belonged  to, in;,,
                                                                   '~~~Y~y_~,~,;
            metes who hers escapedor died or, in same dnstences,
            been diseherged(end presentwbcreaboutsunlu~me~)   --      "
            all of whom have failed to get their money. The eocount
            dates beck over e long period of years and has been grad-
            ually built up with depositstransferredfrom another
            bank eocountin which.iskept the active accountsof the
            imuetes'personalfunds.

            "Whet shouldbe done with these funds?"

            h the funds mentionedby you constitutean accountwhich has
been dormantfor such time as to authorizean escheatproceeding,the pro-
cedurais euthorieedand definedby Article 3273 of the RevisedCivil
Statutesof Texas, whioh reads as follows:

"When the distriotor countyattorneyshall bs informed,or have reasbn
to believe,that any estate, reel or personal,is in the conditionspeci-
fied in the precedingarticle,he shell file e s~rn petitionwhich shell
s et forth a descriptionof the estate,the name of the person last law-
fully seieedor possessedof same, the name of the tenantsor personsin
actual possession,if any, and the names of the persons claimingthe cs-
tats, if any such erc known to claim or.whos claimmey be discoveredby
the axerciseof reasonablediligence,and the facts end circlrmstsncea in
consequenceof which such estate is claimedto havs escheatedand the
Howrabls C. Ii.Caress, page 2 (o-6010)



'diligence&xercisadto liiscovcrthe claimautsof same, pruyizgthat sac!;
property,b escheatedand for a writ of posssssion'cherefor
                                                        in bek.alfcf
the State."

               We jlaudyou hzreviith
                                   copy of cur OpinionNo. O-5644,sd!r;fc-
sed to HonoraI?leJesse Jsmcs,State Treasurer,dealingwiththe sma .;xes-
tioas that you present.

                                         Verytruly yours

                                     ATKXNEY GEBEBbLOF TEXAS

                                     By /s/Ode   Spear

                                             Ocie Spew
                                              Assistant